Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 9/21/22 is acknowledged. Therefore, Examiner will exam elected claims and embodiment (fig 8D).
Claim Objections 
Claims 2 are objected to because of the following informalities:  
In claim 2, “a panel that is transparent to light and is configured to display information on one surface of the panel” are not supported by the drawing. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. Especially, the item which can really display information is inside the frame based on Applicant’s fig 8D. If Applicant tried to claim to the other embodiment, this claim should be withdrawn.
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 10, 12-13 are  rejected under 35 U.S.C. 103(a) as being unpatentable over Klosky (US 20110242744 A1) in view of Yoon (US 10203433 B2). 
Regarding claim 1, Klosky disclosed A film wrapping display (abstract; fig 1-9) comprising: a panel that is transparent to light and is configured to display information on one surface of the panel (at least paragraph [20]-[23]; Examiner consider the top panel for, at least, the cell phone is the panel); a support frame (at least paragraph [20]-[23], Examiner consider the structure under the cell phone display or support the display, for example iPhone in paragraph [23], is the support frame); and a film adhered to cover the one surface of the panel (at least fig 5, fig 7), wherein the film is adhered to the support frame in addition to the one surface of the panel (at least fig 5, fig 7); and an edge of the film is positioned in a space on a side opposite to a side where a user who views the information displayed on the one surface of the panel exists while the film covers an outermost periphery of the panel and extends around to the space (at least fig 5, fig 7). 
Klosky lacks teaching: a support frame configured to support the panel by being in contact with the other surface of the panel opposite to the one surface of the panel on which the information is displayed.
Yoon teaches: a display structure comprising a support frame configured to support the panel by being in contact with the other surface of the panel opposite to the one surface of the panel on which the information is displayed (at least fig 1 and fig 2; col 5, lines 45-54; also include touch panel). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the above discussed support frame and the panel with touch founction etc. ; see above discussion) and modify to previous discussed structure (modified to the mobile device structure that Klosky disclosed but not in detail) so as to further provide the display feature with touch panel for the modified structure. 

Regarding claim 4, modified Klosky further disclosed the film adhered to the support frame is covered by a cover (at least fig 5, fig 7; Examiner consider the file is covered, at least, from the bottom side).
Regarding claim 10, modified Klosky further disclosed the panel is a protective glass of a touch panel (at least Yoon’s fig 1 and fig 2; col 5, lines 45-54; also include touch panel).
Regarding claim 12, modified Klosky further disclosed an edge portion where adjacent end surfaces of the panel intersect each other is covered by a continuous part of the film (at least fig 5, fig 7).
Regarding claim 13, modified Klosky further disclosed a part of the other surface of the panel is covered by the continuous part of the film in addition to the edge portion (at least fig 5, fig 7).
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Klosky (US 20110242744 A1) in view of Yoon (US 10203433 B2). 
With regard claim 3, modified Klosky discussed in the preceding claim disclosed all the subject matter except for a maximum outer shape of the support frame is smaller than a maximum outer shape of the panel.
It would have been an obvious matter of design choice to have the above feature (changing sizes for the maximum outer shape of the support frame is smaller than a maximum outer shape of the panel) , since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation to modify the previous discussed sizes is to provide more display area and/or reduce the frame size to further reduce the total size/weight of the device.
  Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Klosky (US 20110242744 A1) in view of Yoon (US 10203433 B2) and further in view of Examiner’s Official Notice (EON).  
Regarding claim 11, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for an anti-glare film is adhered to a surface of the film that covers the one surface of the panel.
However, Examiner take official notice (EON) that the above limitations (an anti-glare film is adhered to a surface of the film that covers the one surface of the panel) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (an anti-glare film is adhered to a surface of the film that covers the one surface of the panel) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further provide the anti-glare feature for the modified structure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/JERRY WU/Primary Examiner, Art Unit 2841